Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 4/29/2021.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive. Applicant argues that HE fails to disclose using both an interpredicton merge mode and an intra prediction mode to decode a current coding block. The examiner respectfully disagrees. He discloses for an input block (current), spatial prediction (intra) and temporal prediction (inter) may be performed. He discloses in [0037], “The coding mode and/or prediction information used to encode the video bitstream may be sent to the spatial prediction unit and/or the temporal prediction unit to form a prediction block.” Thus, teaches using both an interpredicton mode and an intra prediction mode to decode a current coding block. In [0037], He discloses inter coded mode which will generated a first prediction data. [0037] also discloses an intra coded mode which will generate intra prediction data. He also disclose a final prediction signal which is formed by combining a number of prediction signals. For example, two prediction signals may be combined to form a prediction. [0071] discloses a memory for storing data. However, He fails to disclose that the interpredicton mode is an inter prediction merge mode. Surgio discloses that the interpredicton mode is an interpredicton merge mode in [0065], wherein merge mode has been examined as an interpredicton mode. Therefore, one of ordinary skilled in the art would understand how to modify He with Surgio to design the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-11, 13-16, 18-19, 23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150373366 A1-He et al (Hereinafter referred to as “He”), in view of US 20120263235 A1-Sugio et al (hereinafter referred to as “Sugio”).
Regarding claim 1, He discloses a decoding method for decoding video data (Fig. 2), the method comprising:
Decoding a current coding block of a picture of the video data ([0011]), comprising
determining whether both inter prediction and intra prediction are used for generating the prediction data of the current coding block of the picture, ([0057], wherein system may use multi-hypothesis prediction; The coding mode and/or prediction information used to encode the video bitstream may be sent to the spatial :
upon determining that both interprediction nd intra prediction are used for generating the prediction data of the current coding block of  the picture; determining, based on at least one reconstructed reference frame,  first prediction data for the current coding block of the picture generated using a first prediction mode, wherein the first prediction mode comprises inter-prediction mode ([0037], inter coded), 
determining, based on at least one spatial neighboring block to the current coding block, second prediction data for the current coding block generated using a second prediction mode wherein the first prediction mode comprises intra prediction mode ([0037], intra coded); and
combining the first prediction data and the second prediction data ([0057], He also disclose a final prediction signal which is formed by combining a number of prediction signals. For example, two prediction signals may be combined to form a final prediction)
storing first information derived from the first prediction mode, second information referring to the second predication mode, or both ([0057], He also disclose a final prediction signal which is formed by combining a number of prediction signals. For example, two prediction signals may be combined to form a final prediction; ([0038], and Fig. 2, storing as a reconstruction block; 0071] discloses a memory for storing data).
reconstructing the current coding block based on the combined prediction data for the current coding block of the picture ([0079], reconstructs video).
He fails to explicitly disclose in detail wherein the first prediction mode comprises inter-prediction merge mode.
However, in the same field of endeavor, Sugio discloses wherein the first prediction mode comprises inter-prediction merge mode ([0065], wherein merge mode has been examined as an interpredicton mode)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by He to disclose wherein the first prediction mode comprises inter-prediction merge mode.as taught by Sugio, to improve coding efficiency ([0080], Sugio).
Regarding claim 4, He discloses the decoding method of claim 1, wherein a second coding block that is a subsequent coding block to the current coding block uses the stored first information derived from the first prediction mode, the second information derived referring to the second prediction mode, or both ([0057], second prediction block).
Regarding claim 8, He discloses the decoding method of claim 1, wherein the spatial neighboring block to the current coding block is a previous coding block ([0034]).
Regarding claim 9, HE discloses the decoding method of claim 8, wherein the current coding block and the previous coding block belong to a same coding tree unit (CTU), a same frame, or both ([0034], same video picture).
Regarding claim 10, He discloses the decoding method of claim 1, wherein only when subsequent coding blocks and the current coding block belong to the same CTU, the same frame, or both, the subsequent coding blocks uses at least part of the stored first information derived from the first prediction mode, the second information referring to the second prediction mode, or both ([0034], reference store).
Regarding claim 11, He discloses the decoding method of claim 1, wherein when subsequent coding blocks and the current coding block belong to different CTUs, different frames, or both, the subsequent coding blocks uses information excluding at least part of the stored the stored first information derived from the first prediction mode, the second information referring to the second prediction mode, or both ([0034], same video picture).
Regarding claim 13, He discloses the decoding method of claim 1, wherein the stored the stored first information derived from the first prediction mode, the second information referring to the second prediction mode, or both ([0034]).
Regarding claim 14, He discloses the decoding method of claim 1, further comprising combining the prediction data, the second prediction data using a weighted sum to generate the combined prediction data ([0057]).
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15, wherein a processor in communication with a memory
Regarding claim 16, analyses are analogous to those presented for claim 1 and are applicable for claim 16.
Regarding claim 18, analyses are analogous to those presented for claim 4 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 2 and are applicable for claim 19.
Regarding claim 23, analyses are analogous to those presented for claim 10 and are applicable for claim 23.
Regarding claim 25, analyses are analogous to those presented for claim 13 and are applicable for claim 25.
Regarding claim 26, analyses are analogous to those presented for claim 14 and are applicable for claim 26.
Regarding claim 27, He discloses the decoding method of claim 1, wherein storing the first information derived from the first prediction mode, the second information referring to the second prediction mode, or both, comprises storing the first information derived from the first prediction mode (([0057], He also disclose a final prediction signal which is formed by combining a number of prediction signals. For example, two prediction signals may be combined to form a final prediction; ([0038], and Fig. 2, storing as a reconstruction block; 0071] discloses a memory for storing data).
Regarding claim 28, He discloses the decoding method of claim 1, wherein storing the first information derived from the first prediction mode, the second information referring to the second prediction mode, or both, comprises storing the second information derived from the second prediction mode (([0057], He also disclose a final prediction signal which is formed by combining a number of prediction signals. For example, two prediction signals may be combined to form a final prediction; ([0038], and Fig. 2, storing as a reconstruction block; 0071] discloses a memory for storing data).
Claims 6 and 21 rejected under 35 U.S.C. 103 as being unpatentable over US 20150373366 A1-He et al (Hereinafter referred to as “He”), in view of US 20120263235 A1-Sugio et al (hereinafter referred to as “Sugio”), in further view of US 20140376626 A1-Lee.
Regarding claim 6, He discloses the decoding method of claim 1 (see claim 1), 
HE and Sugio fail to disclose generating a list of most probable modes used in intra prediction for a subsequent coding block to the current coding block according to the second prediction mode.
However, in the same field of endeavor, Lee discloses generating a list of most probable modes used in intra prediction for a subsequent coding block to the current coding block according to the second prediction mode ([0084], MPM).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify method disclosed by HE to disclose generating a list of most probable modes used in intra prediction for a subsequent coding block to the current coding block according to the second prediction mode as taught by Lee, to increase the efficiency with which are images are decoded (abstract, Lee).
Regarding claim 21, analyses are analogous to those presented for claim 6 and are applicable for claim 21
Claims 7 and 22 rejected under 35 U.S.C. 103 as being unpatentable over US 20150373366 A1-He et al (Hereinafter referred to as “He”), in view of US 20120263235 A1-Sugio et al (hereinafter referred to as “Sugio”), in further view of US 20140092978 A1-Bugdayci et al (Hereinafter referred to as “Bug”).
Regarding claim 7, He discloses the decoding method of claim 6, 
He and Sugio fail to disclose decoding the subsequent coding block using intra prediction with the second prediction mode as a candidate.
However, in the same field of endeavor, Bug discloses decoding the subsequent coding block using intra prediction with the second prediction mode as a candidate ([0129]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify method disclosed by HE and Sugio to disclose decoding the subsequent coding block using intra prediction with the second prediction mode as a candidate as taught by Bug, to improve coding efficiency ([0004], Bug).
Regarding claim 22, analyses are analogous to those presented for claim 7 and are applicable for claim 22
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487